    Case 18-40295       Doc 428       Filed 11/15/19 Entered 11/15/19 14:07:50                  Desc Main
                                       Document     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

IN RE:                                             §        Chapter 11
                                                   §
REMARKABLE HEALTHCARE OF                           §        Case No. 18-40295
CARROLLTON, LP , et al.,1                          §        (Jointly Administered)
                                                   §
     DEBTORS.                                      §

          REORGANIZED DEBTORS’ FIRST POST-CONFIRMATION REPORT

        COME NOW the Reorganized Debtors in this matter (hereinafter the “Debtors”) and,

pursuant to Rule 2015-1(c) of the Local Rules governing this Court, file this, their First Post-

Confirmation Report, and would show the Court as follows:

        1.       Debtors anticipate the confirmed Plan will be substantially consummated but a

final decree is not appropriate at this time because Debtors are still negotiating resolution of

administrative expense claims with Pharmscript of Texas, LLC; US Foods, Inc.; and Landmark

Healthcare, Inc.

        2.       No status conferences regarding any dispositive motions or applications are set at

this time.




1
 The Reorganized Debtors in these jointly-administered chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, are: Remarkable Healthcare of Carrollton, LP (5960), Remarkable
Healthcare of Dallas, LP (3418), Remarkable Healthcare of Fort Worth, LP (1650), Remarkable Healthcare of
Seguin, LP (4566), and Remarkable Healthcare, LLC (5142).


_____________________________________________________________________________________________
REORGANIZED DEBTORS’ FIRST POST-CONFIRMATION REPORT                                 Page 1 of 2
 Case 18-40295      Doc 428     Filed 11/15/19 Entered 11/15/19 14:07:50          Desc Main
                                 Document     Page 2 of 2



Dated: November 15, 2019                           Respectfully submitted,

                                                   /s/Mark A. Castillo
                                                   Mark A. Castillo
                                                   Texas State Bar No. 24027795
                                                   Robert C. Rowe
                                                   Texas State Bar No. 24086253
                                                   CURTIS | CASTILLO PC
                                                   901 Main Street, Suite 6515
                                                   Dallas, Texas 75202
                                                   Telephone: 214.752.2222
                                                   Facsimile: 214.752.0709
                                                   mcastillo@curtislaw.net
                                                   rrowe@curtislaw.net

                                                   COUNSEL FOR REORGANIZED
                                                   DEBTOR



                               CERTIFICATE OF SERVICE

         This is to certify that, on November 15, 2019, a true and correct copy of the foregoing
document was served via the Court’s CM/ECF system on all parties requesting electronic service
in this case.


                                                   /s/Robert C. Rowe
                                                   Robert C. Rowe




_____________________________________________________________________________________________
REORGANIZED DEBTORS’ FIRST POST-CONFIRMATION REPORT                                 Page 2 of 2
